DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 16, “cove” should read -- cover--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the upper covers" in line 18; Claim 4 “the bracket” line 1; Claim 7, "the present invention" in line 2, "the movable iron core" in line 4, "the connection rod" in line 5, “the fixed iron” in line 6-7;  Appropriate correction is required.
Claim 8 recites “fixing the fixed iron core and the magnetic conductive portion at two sides of the bobbin…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, where it is noted that the arrangement appears to be directed to the fixed iron core at the first terminal end of the bobbin and the magnetic portion is fixed at the second terminal end of the bobbin respectively, and it is unclear how or in what way the arrangement could be opposite as covered by the breadth of the fixing step? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2008/0203339) (where sister application, Yoshimura (US 2008/0308756) is provided for exemplary features not explicitly discussed in Kato, but necessarily present.) 
Claim 4 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 (as indefinitely understood) above, and further in view of Baron (US 5027846.)

Kato discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    965
    804
    media_image1.png
    Greyscale

A solenoid valve (1 figure 1 and 2) comprising: a main body portion (at 3/32), the main body portion includes a bobbin (71), a fixed iron core (at 75), a magnetic conductive portion (portion at 1002, that is a lower fixed core portion that carries magnetic flux to complete the circuit, and see sister application Yoshimura figure 1 at 17 paragraph 0025 of PG Pub 2008/0308756 for a clear explanation of the material and operation thereof), a coil (72) and an outer case (28 is the rectilinear outer iron magnetic carrying outer case), wherein the bobbin has a first terminal (upper end terminus at end 70), a second terminal (lower end terminus facing end at 1002), a middle portion (therebetween) and a communication hole (at 1004 that is the surface that is coextensively bounded by the upper and lower terminal ends), the first terminal and the second terminal are disposed oppositely, the middle portion is disposed between the first terminal and the second terminal, the communication hole penetrates through the first terminal, the second terminal and the middle portion such that a center of the bobbin forms a receiving space, the fixed iron core (75) is disposed in the communication hole and disposed at the first terminal, the magnetic conductive portion (at 1006) is disposed in the communication hole and disposed at the second terminal, wherein the magnetic conductive portion and the fixed iron core are disposed oppositely (at distal ends of the bobbin); a movable iron core (76 figure 2); a valve 

Kato discloses in claim 2:  The solenoid valve according to claim 1, wherein a side surface of the valve portion adjacent to the lower cover has multiple valve protrusions (at 1020/1022), a left side of the upper cover contacts with the multiple valve protrusions (i.e. the inside face left side of the upper cover at 1010 contacts the protrusions in face to face contact.) 

Kato discloses in claim 3:  The solenoid valve according to claim 2, wherein a side surface of the lower cover corresponding to the multiple valve protrusions (i.e. the lower side surface…) has multiple cover protrusions (i.e at 1024 to form the protrusions), a left side of the upper cover contacts with the multiple valve protrusions (to form an enclosed space, the connection made to 

Kato discloses in claim 4: The solenoid valve according to claim 1, wherein the [outer case 28) has a horizontal bottom (at 1026), a first side (bottom) and a second side (top), the first side has a [closed top] (allowing fixed insertion of the bobbin and coil), and an end of the fixed iron core (of 75) is fixed at the [closed top], the second side has a clamping portion (i.e. the swaged ends are clamed to the vale portion 20), the magnetic conductive portion has a first holding ring (the outer ring of 77 is held in place via axial force clamping fit between the clamped end of 28 forcing 20 against ring 77 and bobbin 71 bottom terminal end), the first holding ring is (forcibly) fixed at (i.e via) the clamping portion, and the outer case of the main body portion surrounds the [the bobbin, coil, valve portion and magnetic conductive portion.) but Kato does not disclose: a separate yoke like bracket separate from the outer case; and a through hole in the first top side of the bracket; although Baron teaches: a separate yoke like bracket (18, 20, 22 figures 2 and 3) separate from the outer case (66); and a through hole (about 26, allowing for the fixed core to extend there through, for adjustable positioning in the solenoid) in the first top side (20) of the bracket (for the purpose of providing a ferromagnetic flux carrying material to complete the magnetic flux path circuit, and to provide a solenoid valve body enclosure to hold the parts together;)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Baron, for the valve of Kato, a separate yoke like bracket as taught by Baron that is separate from the outer case of Kato as taught by Baron; with a through hole in the bracket extending through the first top side of the bracket as taught by Baron allowing for the fixed core to extend there through for adjustable positioning in the solenoid as taught by Baron, all for the purpose of providing a ferromagnetic flux carrying material to complete the magnetic flux path circuit, and to provide a solenoid valve body enclosure to hold the parts together, especially considering that it has been held that the simple substitution of one known element (i.e. the rectilinear yoke and solenoid housing arrangement of Kato) for another known element (the rectilinear yoke and solenoid housing arrangement of Baron) would have yielded predictable results, namely (enclosure and magnetic circuit completion for solenoid operation) and obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.   


Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 6 and 7 would be allowable for the mere fact that they would depend from an allowable independent claim incorporating all the limitations of their allowable parent claim.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 5 the following “a right side of the upper cover is fixed at a second holding ring of the magnetic conductive portion” in combination with the other limitations set forth above. 
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 9 would be allowable based on claim 8. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 8 the following: “providing a mold, and placing the bobbin, the fixed iron core, the magnetic conductive portion and the coil in the mold, wherein the mold has a thimble, the thimble passes through the inner hole of the magnetic conductive portion and the communication hole of the bobbin, and a front end surface of the thimble stands up against a terminal surface of the fixed iron core; (d) injecting a plastic material into the mold, using an insert molding method for forming an outer case that surrounds the bobbin, the fixed iron core, the magnetic conductive portion and the coil, wherein the bobbin, the fixed iron core, the magnetic conductive portion, the coil and the outer case common forms a main body portion…(f) providing a mold having a thimble, performing a mirror polishing to the thimble, using the thimble to form the first inner surface of the lower cover and the second inner surface of the valve portion…” in combination with the other limitations set forth in the independent claim; where the specific sequence of steps along with the above would not have been obvious without improper hindsight construction, as well as lack of teaching in the art of the above sequence. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753